Gustave Fishel, III, Esq. Village Attorney, Babylon
You have asked whether your village may extend the current term of office of the village police justice for a period of two years so that the time of subsequent elections for this office corresponds with the time of election of the mayor and two trustees. Following the extension, all subsequent elections for the office of justice would be for a term of four years to coincide with the election of the mayor and two trustees to their four-year terms.
The terms of village justices are required to be prescribed by the State Legislature (NY Const, Art VI, § 17-d). Fulfilling this mandate, the Legislature has set the term of office of village justices at four official years (Village Law, § 3-302[3]). It follows that in the absence of a specific authorization by the State Legislature, a village may not reduce or extend the four-year term of village justices set by the Legislature.
We distinguish our informal opinion No. 81-107 written to you, where we concluded, based on an express authorization by the State Legislature, that in changing the date of the general village election, the terms of elective village offices including that of justice would be extended. In that situation unlike the present one, the Legislature, consistent with the constitutional mandate authorized the extension of the term of village justice. (For examples of special State laws authorizing a different term of office for village justices to effectuate a change in the time of the election for this office, see Village Law, §3-302[3-a] and [3-b].)
We conclude that absent specific authorization by the Legislature, a village may not extend the term of the office of village justice.